


EXHIBIT 10.17

 

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

AMENDMENTS NO. 1-3 TO SPECTRUM MANAGER LEASE AGREEMENT

entered into as of February 13, 2008, June 11, 2008

and November 26, 2008, respectively

 

between Globalstar Licensee LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Globalstar, Inc. with its principal place of business
located at 461 South Milpitas Blvd., Building 5, Milpitas, CA 95035 (“Lessor”)
and Open Range Communications, Inc., a Delaware corporation with its principal
place of business located at 8100 E Maplewood Avenue, Greenwood Village CO
80111  (“Lessee”) (collectively the “Parties” or, individually, a “Party”).

 

WITNESSETH

 

WHEREAS, the Parties entered into that certain Spectrum Manager Lease Agreement
dated as of October 31, 2007 (as amended through the date hereof, “the Lease
Agreement”); and

 

WHEREAS, at the Lease Commencement Date (as such term is defined in the Lease
Agreement), the Lease Agreement will initially apply only to 6,000,000 Pops and
[*] MHz of GSAT Spectrum (as such terms are defined in the Lease Agreement); and

 

WHEREAS, the Parties desire to amend the Lease Agreement as set forth herein;
and

 

NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereby agree as follows:

 

1.                                      The second sentence of Section 1(a) is
stricken in its entirety and a new sentence is inserted in lieu thereof as
follows:

 

“The Parties acknowledge that the Initial Markets include 6,000,000 Pops and [*]
MHz of GSAT Spectrum (such spectrum being subject to increase as set forth
herein) with “Pops” being defined as the population of a “Place,” as used for
the reporting of decennial census data, including census designated places,
consolidated cities and incorporated places, based on 2000 Census Data and
extrapolated to 2006 using county growth rate demographic

 

--------------------------------------------------------------------------------


 

information as provided by Claritas and included in Exhibit C hereto.”

 

2.                                      The lead-in to Section 8(a) of the Lease
Agreement is stricken in its entirety and a new lead-in to Section 8(a) is
inserted in lieu thereof as follows:

 

“8(a) Ongoing Lease Agreement Payments for Initial Markets and Deferred Pop
Markets.  Beginning on the Lease Commencement Date (except as otherwise set
forth below) and continuing on the same day of each month thereafter until the
expiration or termination of the term of this Lease Agreement, Lessee will pay
to Lessor monthly lease payments as follows:”

 

3.                                      Section 8(a)(i) of the Lease Agreement
is stricken in its entirety and a new Section 8(a)(i) is inserted in lieu
thereof as follows:

 

“(i) Fixed monthly payments (“Fixed Lease Payments”) and down payments (“Down
Payments”) as set forth on Exhibit D hereto.  Notwithstanding anything to the
contrary in the Lease Agreement or any Exhibit, the Parties agree that the Fixed
Lease Payments payable under this Lease Agreement shall be as set forth in
Exhibit D, as amended from time to time, as appropriately adjusted for the
amount of MHz and Pops leased.  All references to Exhibit D in this Lease
Agreement or any Exhibit shall mean Exhibit D, as amended from time to time
based upon the notes included thereon.  The Down Payment for the Initial Markets
with respect to the frequency band [*] MHz shall be payable on the Lease
Commencement Date.  The Fixed Lease Payments for the Initial Markets with
respect to the frequency band [*] MHz shall begin on [*].  Beginning on the
earlier of [*] or the date of the L-Band Notice (as defined below), Lessee shall
pay, in addition to all other payments due under this Lease Agreement, an amount
per month that is sufficient to pay in full over a 24-month period the total
amount of Fixed Lease Payments that would have accrued from the Lease
Commencement Date through [*] (rounded to the nearest whole month) if the Fixed
Lease Payments for the Initial Markets with respect to the frequency band [*]
MHz had begun to be payable on the Lease Commencement Date rather than on [*]. 
The Fixed Lease Payments for the Deferred Pop Markets with respect to the
frequency band [*] MHz shall begin, and the Down Payment for such Deferred Pop
Markets shall be payable, on the earlier of (A) the date on which Lessee begins
offering any ORC Services in such market pursuant

 

--------------------------------------------------------------------------------


 

to Section 10(a) hereof and (B) the first day of the [*] month following the
Lease Commencement Date (except as otherwise set forth in
Section 10(a)(v) below). Additionally Lessee shall have no obligation to make
any Down Payment, Fixed Lease Payment or Variable Lease Payment with respect to
the frequency band [*] MHz and no such payment shall begin to accrue unless
prior to [*] Lessee notifies Lessor in writing (the “L-Band Notice”) that it
chooses to lease spectrum usage rights with respect to such frequency band, in
which case this Lease Agreement shall apply to such frequency band beginning [*]
and all such payments shall begin on such date.  If Lessee fails to provide such
notice to Lessor prior to [*], Lessee’s right to lease spectrum usage rights for
the frequency band [*] MHz shall lapse and Lessee shall have no further
obligation with respect thereto. For the avoidance of doubt, the parties agree
that, notwithstanding anything to the contrary in this Lease Agreement or any
exhibit hereto: (X) the Down Payment payable on the Lease Commencement Date for
the Initial Markets shall be $[*], (Y) the additional Down Payment for the
Initial Markets payable with respect to the frequency band [*] MHz on [*] if
Lessor delivers the L-Band Notice by such time shall be $[*], and (Z) the Down
Payment for the Deferred Pop Markets, subject to Section 10(a)(v), shall be $[*]
if Lessee delivers the L-Band Notice, otherwise the Down Payment for the
Deferred Pop Markets shall be $[*]. If Lessee is not able to use a portion of
the GSAT Spectrum for the provision of WiMAX services due to a regulatory
restriction imposed by the FCC, the Down Payment and all Fixed Lease Payments
shall be adjusted so that they apply proportionately based on the portion
(determined by number of MHz) of GSAT Spectrum actually available for use by
Lessee for the provision of WiMAX services, as more specifically set forth on
Exhibit D hereto.”

 

4.                                      Section 10(a)(v) of the Lease Agreement
is stricken in its entirety and a new Section 10(a)(v) is inserted in lieu
thereof as follows:

 

“(v) For avoidance of doubt, the fact that a market has been identified by
Lessee as a Deferred Pop Market will not, by itself, cause Lessee to be liable
for payment for the Pops within such market under this Lease Agreement.  The
payment obligations for such Deferred Pop Market under Section 8 and Exhibit D
hereof will begin on the earlier of i) the beginning of the [*] month following
the Lease Commencement Date and ii) the date on which Lessee

 

--------------------------------------------------------------------------------


 

begins offering any ORC Services in such market, provided that on or before [*]
Lessee may at its discretion notify Lessor  in writing that it will not lease
the spectrum usage rights for the Deferred Pop Markets in which case Lessee’s
right to lease such rights for the Deferred Pop Markets will terminate and
Lessee shall have no further obligation with respect to the Deferred Pop Markets
(including no obligation to make the Down Payment with respect thereto).  If
Lessee has not notified Lessor that it will not lease the spectrum usage rights
in the Deferred Pop Markets and Lessee has not identified in writing to Lessor
the Deferred Pop Markets in accordance with this Section by the end of the [*]
month following the Lease Commencement Date, Lessee shall be liable for payment
for all [*] Deferred Pops under this Lease Agreement, whether or not it is
providing service in any Deferred Pop Markets at such time.  Once payment
obligations begin for the Deferred Pop Markets, all other terms of this Lease
Agreement (except as specifically otherwise noted herein) shall apply to the
Deferred Pop Markets.”

 

5.                                      Section 14(d)(v) is added as follows:

 

“(v) Any other provision of this Agreement to the contrary notwithstanding (but
still subject to the provisions of Section 14(d)(vi), Lessee may terminate the
lease of GSAT Spectrum pursuant to this Lease Agreement for convenience, with or
without cause, upon written notice to Lessor and payment of a cash termination
fee to Lessor in the amount of (A) [*] of the net present value, determined
assuming a [*]% per annum discount rate, of the remaining Fixed Lease Payments
during the Initial Term as set forth in Exhibit D hereto (which shall include,
without limitation, Fixed Lease Payments for all markets in which Lessee is
providing service at that time, and all Deferred Pop Markets for which Lessee
has entered into a sublease of spectrum with a third party whether or not
service is then being provided, but not including any other Deferred Pop Markets
for which payment has not yet begun or to the extent that Lessor continues to
receive revenue from any of Lessee’s sublessees following termination of the
Lease pursuant to this section), plus (B) an amount determined by multiplying
the monthly Variable Lease Payment in effect at such time by the number of ORC
subscribers on the termination date multiplied by the number 48, in which case
Lessee will have no obligation to make any further payments of any kind
hereunder, except for any payments

 

--------------------------------------------------------------------------------


 

that relate to periods prior to the termination date.  Following valid notice of
termination, this Lease Agreement and all rights and obligations of the Parties
hereunder shall terminate, except the obligation to make any payments that
relate to periods prior to the termination date, and the provisions hereof
relating to termination, indemnification, dispute resolution and confidentiality
(which shall survive the termination of this Lease Agreement).

 

6.                                      Section 14(d)(vi) is added as follows:

 

“(vi) Any other provision of this Agreement to the contrary notwithstanding, in
the event (A) the Board of Directors of Lessee votes to abandon Lessee’s plan to
deploy its system or to dissolve and wind down the business of Lessee and Lessee
commences to do the same (including returning capital to its preferred
investors) , or (B) if the RUS ceases to lend to Lessee, or if the RUS Loan is
terminated for any reason (including repayment of the Loan by ORC, but not
including a refinancing or other replacement of the RUS Loan that would permit
Lessee to continue to deploy its system) or (C) the Lessee becomes reasonably
insecure as to the ability of the Lessor to comply with, or secure from the FCC
an extension of time to comply with, any conditions or requirements applicable
to or affecting its authorization to provide or permit Lessee to provide ATC
services as contemplated in this Lease Agreement, including but not limited to
the conditions and requirements imposed by the FCC in its Order and
Authorization, FCC 08-254, released October 31, 2008 (the “Globalstar WiMAX
Order”) (File No. SAT-MOD-20080516-00106) as they may be amended from time to
time, then Lessee shall have the right, which must be exercised by written
notice to Lessor delivered prior to [*].  Following valid notice of termination,
this Lease Agreement and all rights and obligations of the Parties hereunder
shall terminate (including, but not limited to, the obligation to make any
further Down Payments, Fixed Lease Payments, or any cash termination fee),
except the obligation to make any payments that relate to periods prior to the
termination date, and the provisions hereof relating to termination,
indemnification, dispute resolution and confidentiality (which shall survive the
termination of this Lease Agreement).

 

--------------------------------------------------------------------------------

 

7.                                      A new Section 10(l) is added as follows:

 

“Lessor agrees to reimburse Lessee for [*]% of Lessee’s net out-of-pocket cash
expense for Lessee’s offering replacement units to up to [*] customers who are
using first-generation WiMAX/SPOT customer premise equipment.”

 

8.                                      A new Section 10(d)(iii) is added as
follows:

 

The Parties agree that the Exclusivity Period provided for in
Section 10(d)(i) hereof has expired.

 

9.                                      Section 10(b)(iii) is stricken in its
entirety and a new section 10(b)(iii) is inserted in lieu thereof as follows:

 

“(iii) For the period beginning on the Lease Commencement Date with respect to
the Deferred Pop Markets and on the date on which the Options become exercisable
with respect to the Option Markets, and ending on the earliest of (A) the date
on which the final Option is exercised, (B) the expiration of any Option
pursuant to subsection (i) above or another provision of this Lease Agreement
prior to it being exercised in full by Lessee and (C) [*] if the Options do not
become exercisable on or before that time (the “Pops ROFR Period”), Lessee shall
have the following right of first refusal to lease GSAT Spectrum in geographic
markets outside the [*] that include up to [*] Pops in the aggregate (but only
up to [*] in the aggregate before the Options become exercisable) (the “Pops
ROFR”).  The Pops ROFR shall operate as follows and shall be subject to the
following limitations.  If Lessor receives a bona fide offer to lease GSAT
Spectrum for broadband services (an “Offer”) in any geographic market or markets
outside the [*], it shall notify Lessee of the markets covered by the Offer that
are outside the [*] (the “ROFR Markets”) within 10 business days of receipt of
such offer.  If Lessee wishes to exercise the Pops ROFR with respect to the ROFR
Markets, it must so notify Lessor in writing within 30 days of the date of
Lessor’s delivery of notice of the Offer.  If Lessee does not notify Lessor
within the 30-day period, Lessor may lease the GSAT Spectrum that was subject to
the Offer to a third party on terms no less favorable to Lessor than the terms
of the Offer.  If Lessee exercises the Pops ROFR with respect to the ROFR
Markets, each such ROFR Market immediately shall be deemed to be either a
Deferred Pop Market or an Option Market pursuant to this Lease Agreement (as
determined by Lessee at the time of exercise, but Lessee shall only have the
option to designate them as an Option Market if the

 

--------------------------------------------------------------------------------


 

Options have become exercisable), but only if the Pops within the ROFR Market
together with all other geographic markets in which Lessee has Spectrum Usage
Rights at such time or which Lessee has previously identified to Lessor pursuant
to Section 10(a)(ii) (collectively, “Covered Markets”) are equal to or less than
[*]; otherwise to the extent that the Pops within the ROFR Market together with
the Pops within all Covered Markets at such time are greater than [*], the
portion of the ROFR Market exceeding [*] Pops shall be immediately deemed to be
an Option Market pursuant to this Lease Agreement.  Notwithstanding the
foregoing, however, payment obligations under this Lease Agreement shall begin
immediately for any Option Markets leased pursuant to the Pops ROFR, and to the
extent that a ROFR Market is deemed to be an Option Market, Lessee shall deliver
to Lessor, within 90 days of its exercise of the Pops ROFR, a down payment of
[*]% of the total lease payments applicable to such market (such total lease
payments to be calculated consistent with the NPV set forth in subsection
(ii) above).  The Pops ROFR will expire on a pro rata Pop basis consistent with
the selection of the Deferred Pop Markets and the exercise of the Options, and
will expire completely at the end of the Pops ROFR Period.”

 

10.                               Section 10(b)(iv) is stricken in its entirety
and a new Section 10(b)(iv) is inserted in lieu thereof as follows:

 

“(iv) Subject to the following limitations, the Pops ROFR will apply to an Offer
that includes markets within the [*], but only so long as more than [*] of the
Pops covered by the Offer fall outside the [*].  If the Pops ROFR applies to an
Offer, the Pops ROFR will apply only to those markets covered by the Offer that
fall outside the [*], except that the Pops ROFR will apply to the nine markets
designated with an asterisk on Exhibit E hereto.  For example, if Lessor
receives an Offer to lease GSAT Spectrum both inside and outside a [*], and more
than [*]% of the Pops covered by the Offer fall outside the [*], the Pops ROFR
will apply only to the geographic markets outside the [*] that are the subject
of the Offer, and Lessee shall not have the right to nor shall it be obligated
to exercise the Pops ROFR with respect to the geographic markets within the [*],
except, in each case, to the extent the Offer applies to any of the nine markets
designated with an asterisk on Exhibit E hereto.  During the Pops ROFR Period,
so long as Lessee exercises the Deferred Pops and Options in compliance with
Sections

 

--------------------------------------------------------------------------------


 

10(a) and 10(b) hereof, Lessor must reserve for Lessee, and may not lease to any
third party, GSAT Spectrum in markets outside the [*] that include at least [*]
Pops in the aggregate.

 

11.                               Section 14(d)(iii) is stricken in its entirety
and a new Section 14(d)(iii) is inserted in lieu thereof as follows:

 

“(iii) if Lessee’s technology fails to function for its intended purpose as such
purpose is reflected in Lessee’s business plan approved by the RUS or such
technology fails to comply in all material respects with the Communications Laws
at the conclusion of the Beta Test, if the cost to deploy Lessee’s System using
the Leased Spectrum materially exceeds the cost reflected in Lessee’s business
plan approved by the RUS, or if Lessee is not legally able to use at least [*]
MHz of Lessor’s S-band spectrum or the System cannot be operated for its 
intended purpose due to third party interference; provided that, in any of the
foregoing cases, (A) Lessee has used its best efforts to cause such technology
to function for its intended purpose and comply with Communications Laws, and
Lessee has otherwise complied with its obligations relating to the Beta Test set
forth in Section 10(f), and (B) Lessee notifies Lessor in writing of its
termination of the Lease Agreement on or before the earlier of (1) 90 days after
the conclusion of the Beta Test and (2) [*]; or”

 

12.                               A new Section 14(d)(vii) is inserted as
follows:

 

“(vii) if Lessee’s technology to be deployed in connection with Lessor’s second
generation satellite and ground system fails to function for its intended
purpose as such purpose is reflected in Lessee’s business plan approved by the
RUS or such technology fails to comply in all material respects with the
Communications Laws, if the cost to deploy Lessee’s System using the Leased
Spectrum in connection with Lessor’s second generation satellite and ground
system materially exceeds the cost reflected in Lessee’s business plan approved
by the RUS, or if Lessee is not legally able to use at least [*] MHz of Lessor’s
S-band spectrum in connection with Lessor’s second generation satellite and
ground system or the System cannot be operated in connection with such system
for its  intended purpose due to third party interference; provided that, in any
of the foregoing cases, (A) Lessee has used its best efforts to cause such
technology to function for its intended purpose and comply with Communications
Laws,

 

--------------------------------------------------------------------------------


 

and (B) Lessee notifies Lessor in writing of its termination of the Lease
Agreement on or before [*] following Lessor’s satisfaction of the conditions set
forth in Paragraphs 41(d), (e) and (g) of the Globalstar WiMAX Order.

 

13.                               Section 14(e) of the Lease Agreement is
stricken in its entirety and a new Section 14(e) is inserted in lieu thereof as
follows:

 

“(e)  Termination By Either Party If Condiditons Are Not Met.  If the conditions
to the lease commencement have not been satisfied by December 1, 2008, then
either party may elect to terminate the lease of GSAT Spectrum pursuant to this
lease agreement by sending written notice to the other party within five
(5) days after December 1, 2008 (the “Termination Notice”).  Such termination
will take effect sixty (60) days after the Termination Notice, if the lease
commencement date has not occurred by the end of such sixty (60) day period. 
The election to terminate under this subsection (e) shall not be available to
any party who is in breach of any of its obligations under the lease agreement
at such time.”

 

14.                               Section 8(a)(ii) is stricken in its entirety
and a new section 8(a)(ii) is inserted in lieu thereof as follows:

 

“(ii) Variable monthly payments (“Variable Lease Payments”) equal to $[*] per
ORC subscriber per month on the System.  An “ORC subscriber” is defined as a
unit of customer premises equipment (“CPE”), or a group of units of CPE employed
by the same user that share a single wireless access card or specific customer
identifier and no two of which may be used simultaneously; provided that such
unit or units shall be considered an ORC subscriber for the purposes of this
Agreement only if ORC Services or other Lessee service offerings are provided to
such unit or units using the Leased Spectrum; and provided further that a single
unit or a single group of units of CPE that meet the foregoing requirements
shall not be deemed to be more than one ORC subscriber merely because Lessee is
providing multiple service offerings to such unit or group of units.  Within
five days following each month-end during the term of this Lease Agreement,
Lessee shall deliver to Lessor a written certification of the number of ORC
subscribers on the System during such month.  The Variable Lease Payments shall
increase [*]% on the first day of the [*] month following the Lease Commencement
Date (the “Escalation Date”), and the Variable Lease

 

--------------------------------------------------------------------------------


 

Payments then in effect shall increase [*]% on each anniversary of the
Escalation Date thereafter, all as set forth on Exhibit D. Notwithstanding
anything to the contrary in this agreement, Variable Lease Payments shall only
be incurred with respect to those ORC subscribers who are actually served by the
GSAT Spectrum.

 

15.                               The Parties further agree that the certain
convertible secured promissory note by Lessee in favor of Globalstar, Inc. dated
June 11, 2008 shall be amended such that the definition of “Maturity Date” in
Section 9.1 thereto hereby means “December 31, 2008.

 

16.                               Subject to the approval of the RUS (which
approval Lessee will use reasonable efforts to obtain), the Parties and OEP Open
Range Holdings, LLC (“OEP”) further agree that, notwithstanding anything to the
contrary set forth in the Preferred Stock Purchase Agreement dated June 11, 2008
among Lessee, OEP, Globalstar, Inc. and certain other parties named therein (the
“Purchase Agreement”), or in any exhibit or schedule thereto or in any Ancillary
Agreement (as such term is defined in the Purchase Agreement), Globalstar, Inc.
shall only be obligated to invest $3.2 million in Lessee at the Closing under
the Purchase Agreement, all of which may be in the form of the surrender and
cancellation of those certain notes made by Lessee in favor of Globalstar, Inc.
dated October 31, 2007 and June 11, 2008, as described in Schedule A to the
Purchase Agreement, and Globalstar, Inc. shall not be obligated to invest any
additional cash in Lessor at the Closing, provided, however, that should
Globalstar, Inc. limit its contemplated investment as described herein, the
number of shares issued to it by Lessee shall be accordingly reduced. In
addition, the references to [*]% and [*]% in Sections 12(c) and
14(d) respectively in the form of the Investor Rights Agreement to be entered
into among OEP, Lessor, Globalstar, Inc. and certain other parties (the
“Investor Rights Agreement”) shall be changed to [*]% and [*]%, respectively. 
This Section 8 shall be considered an amendment to the Purchase Agreement and
the Investor Rights Agreement.

 

17.                               The fifth sentence of Section 10(b)(i) is
stricken in its entirety and replaced with the following:

 

“Each Option shall become exercisable beginning at such time as Lessee (a) has
elected to lease full Spectrum Usage Rights with respect to the frequency band
[*] MHz as described in Section 8(a)(i), and (b) has purchased Spectrum Usage
Rights in all of the Deferred Pop Markets pursuant to Section 10(a)(v) and has
thereby relinquished its right pursuant to Section 10(a)(v) to elect not to
lease Spectrum Usage Rights in the Deferred Pop Markets.  If Lessee notifies
Lessor pursuant to Section 10(a)(v) that it

 

--------------------------------------------------------------------------------


 

will not lease Spectrum Usage Rights in all of the Deferred Pop Markets then any
unexercised Options shall expire. Once Lessee has exercized all three Options
pursuant to this section Lessee shall have the right to redesignate any Deferred
Pop Markets which Lessee has subleased to third party providers as Option
Markets provided that the total number of Pops in the Option Markets shall not
exceed [*], and provided that such redesignation shall not limit Lessee’s
obligation to pay for Spectrum Usage Rights for all of the Deferred Pop
Markets.”

 

18.                               A new Section 10(c)(vi) is added as follows:

 

“The Parties agree that this Section 10(c) shall become effective beginning on
the Lease Commencement Date and shall end on the earlier of (a) the date on
which Lessee notifies Lessor that it will not lease the Spectrum Usage Rights in
all of the Deferred Pop Markets pursuant to Section 10(a)(v) and (b) [*] unless
at such time Lessee has elected to lease full Spectrum Usage Rights with respect
to the frequency band [*] MHz as described in Section 8(a)(i). In addition, the
Parties agree that this Section 10(c) shall only apply to broadband service
offerings (in the case of Section 10(c)(i)) and leases or subleases of GSAT
Spectrum for broadband services (in the case of Sections 10(c)(ii)-(iv)).”

 

19.                               A new Section 10(m) is added as follows:

 

“Notwithstanding anything to the contrary in this Lease Agreement, if Lessor’s
ATC authority is terminated or suspended by the FCC as a consequence of late
delivery of satellites, and Lessee is thereby forced to suspend service to its
customers on the System, then this Lease Agreement shall remain in force except
that Lessee shall not be obligated to pay any Fixed Lease Payments or Variable
Lease Payments for the suspension period, and during such suspension period
Lessor shall pay to Lessee an amount per month equal to the lesser of (a) the
amount of liquidated damages actually received in cash by Lessor from its
satellite manufacturer in such month as a result of such late delivery and
(b) the amount of actual service revenue lost by Lessee as a result of the
suspension of service in such month.  If Lessor’s ATC authority is not
reinstated within [*] of such termination or suspension, then either Party may
terminate this Lease Agreement on written notice to the other Party without
further liability except  for any payments that relate to periods prior to the
termination date.

 

--------------------------------------------------------------------------------


 

Following valid notice of termination, this Lease Agreement and all rights and
obligations of the Parties hereunder shall terminate (including, but not limited
to, the obligation to make any further Down Payments, Fixed Lease Payments, or
any cash termination fee), except the obligation to make any payments that
relate to periods prior to the termination date, and the provisions hereof
relating to termination, indemnification, dispute resolution and confidentiality
(which shall survive the termination of this Lease Agreement).

 

20.                               A new section 10(n) is added as follows:

 

“10(n) Development of Second Generation Subscriber Terminal Lessor will use its
best efforts to provide Lessee with technical assistance in connection with the
development of the subscriber terminal equipment required to comply with the FCC
rules applicable to Lessor’s ATC authority including, but not limited to, the
conditions imposed by the FCC in the Globalstar WiMAX Order. Lessor shall  use
best efforts to provide  the following upon the earlier of availability or when
reasonably practicable:

 

(i)                                     technical interface requirements for the
second generation satellite chipsets as soon as the technology is reasonably
finalized.

 

(ii)                                  provide engineering assistance to the
Lessee as required to assist with the reference design for the second generation
CPE produced by Lessee.

 

(iii)                               provide a minimum of fifty (50) sample two
way satellite modem chipsets.

 

(iv)                              provide Lessee with the software design
requirements for the two way satellite modem.

 

(v)                                 file for and receive permission to utilize
the new satellite device with all required governing authorities.

 

(vi)                              provide a two-way satellite modem reference
design.

 

21.                               Section 15(e)(ii) is amended by inserting in
the second line the words “and Deferred Pops” after the word “Option” and before
the word “without”.

 

22.                               Exhibit D and Exhibit D-1 of the Lease
Agreement are stricken in their  entirety and replaced by the attached Exhibit D
and attachments.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment  to Spectrum
Manager Lease Agreement to be executed on the day and year first above written.

 

 

LESSOR

 

GLOBALSTAR LICENSEE LLC

 

 

 

 

 

By:

/s/ Fuad Ahmad

 

Name:

Fuad Ahmad

 

Title:

Senior VP & Chief Financial Officer

 

 

 

 

 

 

 

LESSEE

 

OPEN RANGE COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ William S. Beans, Jr.

 

Name:

William S. Beans, Jr.

 

Title:

President & CEO

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED for purposes of Sections 14 & 15 only:

 

 

 

 

OEP OPEN RANGE HOLDINGS, LLC

 

 

 

 

 

By:

/s/ David Walsh

 

Name:

David Walsh

 

Title:

Partner

 

 

 

 

 

 

 

GLOBALSTAR, INC.

 

 

 

 

 

By:

/s/ James Monroe III

 

Name:

James Monroe III

 

Title:

CEO

 

 

--------------------------------------------------------------------------------


 

Exhibit D

[*]

 

--------------------------------------------------------------------------------
